Maupin, J.,
concurring:
I join in the result reached by the majority, with the following qualifications. First, because of my disqualification in Citizens for Train Trench Vote v. Reno,1 I am not in a position to “reaffirm’ ’ that decision. Second, I stand by my separate opinion in Glover v. Concerned Citizens for Fuji Park,2 and thus do not reaffirm the majority decision in that case.
I also want to separately comment upon the fact that we have not addressed the substantive validity of the sustainable growth initiative, which the real parties in interest have raised in their response to the instant petition. Because the petition was brought as a pre-election challenge, we have only resolved the threshold question of whether the initiative belonged on the ballot. Although the measure was approved by the voters of Douglas County while the instant petition was pending before us, we have deferred ruling on the substantive viability of the initiative until separate litigation is brought in response to its actual enforcement.

 118 Nev. 574, 53 P.3d 387 (2002).


 118 Nev. 488, 50 P.3d 546 (2002).